ORDER
The order of Court previously issued in this case on May 18, 1990, 561 So.2d 109, is *84amended as follows. The writ is granted in part and denied in part. This Court hereby orders that the record originally lodged in the Fourth Circuit in State v. Walker, 489 So.2d 353 (La.App. 4th Cir.1986), be re-lodged in this Court and designated as an appeal under No. 90-KA-2145. The Loyola Law Clinic, appointed to represent relator on appeal in this Court, is given 30 days from October 1, 1990, in which to file a supplemental brief. The state will have 60 days from October 1, 1990, in which to respond. In all other respects, the writ application is denied.